Case 8:19-cv-02523-TPB-AAS Document 100 Filed 01/12/21 Page 1 of 2 PageID 627




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

STEWART ABRAMSON,

            Plaintiff,

v.                                         Case No.: 8:19-cv-02523-TPB-AAS



FEDERAL INSURANCE
COMPANY, et al.,

            Defendants.
                             /

             NOTICE OF CANCELLATION OF MEDIATION


      PLEASE TAKE NOTICE that the mediation scheduled for February 12,

2021, has been cancelled by the undersigned Mediator.

      Done January 12, 2021 in Tampa, Florida.



                                     Respectfully submitted,


                                    /s/ Peter J. Grilli
                                    Peter J. Grilli, Esq.
                                    Florida Bar No. 237851
                                    Mediator
                                    3001 West Azeele Street
                                    Tampa, Florida 33609
                                    813.874.1002          Fax: 813.874.1131
                                    email: peter@grillimediation.com
Case 8:19-cv-02523-TPB-AAS Document 100 Filed 01/12/21 Page 2 of 2 PageID 628




      I HEREBY CERTIFY that January 12, 2021 I electronically filed the

foregoing document with the United States District Court Electronic Case Filing

system, which will electronically send copies to counsel of record.



                                             /s/ Peter J. Grilli
                                             Peter J. Grilli, Esq.
